DETAILED ACTION
Response to Amendment
The present application is being examined under the pre-AIA  first-to-invent provisions.
This is in reply to papers filed on 2020-08-31. Claims 25-35, 37-51, 53-55 are pending, following Applicant's cancellation of claims 36, 52, and addition of new claims 54, 55. Claims 25, 40, 53 is/are independent.
The rejection(s) of claims on double patenting grounds are withdrawn in view of Applicant’s terminal disclaimer.

Reasons for Allowance
The prior art of record (in particular, U.S. Publication 20100202299 to Strayer (hereinafter "Strayer '299") in view of U.S. Publication 20110087924 to Kandula et al. (hereinafter "Kandula '924")) does not disclose, with respect to claim 25, "updating the anomaly detection criteria based on a known change in the network fabric and sending the receiving nodes correspondingly updated anomaly criterion" in the recited context.  Rather, Strayer '299 discloses a data aggregator / correlator that receives from diverse sensors different network metrics [Strayer '299 ¶ 0042, 0045].  Aggregator / correlator 150 combines events reported by sensors to generate alerts [Strayer '299 ¶ 0052, 0039] and remediate problems [Strayer '299 ¶ 0053].  To this, Kandula '924 adds that the network metrics received from sensor agents use a vector format [Kandula '924 ¶ 0040 et seq., 0056 et seq.].  However, 
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 40, features corresponding to those of claim 25 in the respective context(s).
For similar reasons, the prior art of record (in particular, Strayer '299 in view of Kandula '924) does not disclose, with respect to claim 53, "storing a history of the anomaly criterion statuses in a black-box memory" in the recited context.  As Strayer '299 in view of Kandula '924 does not update the criteria at the nodes, there is no history of the anomaly criterion statuses to store.  To be sure, Strayer '299 stores historical data and trends of network behavior received in response to anomaly criteria from the sensors [Strayer '299 ¶ 0040-0041], however, it does not teach or suggest maintaining a history of the anomaly criteria it has used and their statuses.
Dependent claims 26-35, 37-39, 41-51, 54-55 are allowed in view of their respective dependence from claims 25, 40, 53.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494